Citation Nr: 0635552	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  97-15 410	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
to include on the basis of service connection for the 
cause of the veteran's death and under the provisions of 
38 U.S.C.A. § 1151.  

2.  Basic eligibility for receipt of Dependents' 
Education Assistance under Chapter 35 of Title 38, United 
States Code.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in November 1996, served on active 
duty from November 1966 to October 1969.  He had service 
in the Republic of Vietnam, where his awards and 
decorations included the Combat Action Ribbon and two 
awards of the Purple Heart Medal.  The appellant is the 
veteran's surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, the last time in 
January 2006 when it was remanded for additional 
development of the record.  



FINDINGS OF FACT

1.  The veteran is shown to have died in November 1996 as 
the result of esophageal cancer.  

2.  The veteran is shown to have developed a hiatal 
hernia productive of regurgitation during his period of 
active service and to have had a continuity of the 
symptomalogy resulting in surgery and a Barrett's 
esophagus in the years following service.  

3.  The fatal esophageal cancer is shown as likely as not 
to have been caused by the service-incurred hiatal 
hernia.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by a hiatal 
hernia with regurgitation is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).  

2.  By extending the benefit of the doubt to the veteran, 
his disability manifested by an esophageal cancer is 
proximately due to or the result of the service-connected 
hiatal hernia.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  A service-connected disability caused or contributed 
substantially or materially in producing the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.312 (2006).  

4.  The criteria for basic eligibility for the receipt of 
Dependents' Education Assistance under Chapter 35 of 
Title 38, United States Code have been met.  38 U.S.C.A. 
§§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether VA has met its statutory 
duty to assist the appellant in the development of her 
claims of service connection for the cause of the 
veteran's death and for Dependents' Education Assistance.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

After reviewing the record, the Board finds that VA has 
met that duty.  Given the favorable action taken 
hereinbelow, further discussion is not necessary.  


II.  Facts and Analysis

A.  Cause of Death

The appellant contends that the veteran's death is the 
result of service, including his exposure to Agent Orange 
in the Republic of Vietnam.  In the alternative, she 
contends that it is the result of negligent VA treatment 
for esophageal cancer in 1994.  

The death of a veteran will be considered to have been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

There must be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  Id.  

The death certificate shows that the veteran died in 
November 1996 at the VA Medical Center (MC) in 
Pittsburgh, Pennsylvania.  The cause of death was 
esophageal cancer.  

A careful review of the service medical records shows 
that they are negative for complaints or findings of 
esophageal cancer.  Such disability was first manifested 
in 1994 many years after the veteran's separation from 
service.  

In March 2005, a medical expert with the Veterans Health 
Administration (VHA) stated that the known causes of 
adenocarcinoma of the distal esophagus included 
gastroesophageal reflux disease, smoking, obesity, 
Helicobacter pylori infection, cholescystectomy, 
increased esophageal acid exposure, and nitroastive 
stress from dietary source.  

Although service connection was not established for a 
hiatal hernia or Barrett's esophagus during the veteran's 
lifetime, the evidence suggests that the veteran's 
gastrointestinal symptomatology was first manifested in 
service and continued, essentially, until his death.  

The service medical records show that the veteran's 
October 1966 service entrance examination was negative 
for any complaints or clinical findings of 
gastrointestinal disability of any kind.  

In this case, however, the only evidence that the veteran 
had gastrointestinal disability prior to service consists 
of a history reported by the veteran.  For example, in 
November 1966 and November 1967, the veteran complained 
of having blood in his stools, as well as a 2 to 3 year 
history of burning substernal pain and history of ulcers.  

In this regard, the Board notes that the reports were not 
supported by any contemporaneous clinical evidence in 
service, much less objective medical evidence of 
gastrointestinal disability prior to service.  Moreover, 
the evidence dated since service is similarly negative.  

As such, the history reported by the veteran does not 
rise to the level of clear and unmistakable evidence.  
Therefore, it cannot rebut the presumption that the 
veteran's gastrointestinal system was in sound condition 
at the time of his entry on active duty.  See, e.g., 
Miller v. West, 11 Vet. App. 345 (1998).  

In any event, following the veteran's complaints in 
service, the various diagnoses were those of 
gastrointestinal bleed, rule out ulcer, rule out parasite 
and mild esophagitis.  

From September 1968 to July 1969, the veteran was 
hospitalized, primarily, for the treatment of multiple 
shell fragment wounds.  During his hospitalization, it 
was noted that he had a functional esophageal disorder 
(heartburn) without evidence of X-ray abnormality.  
Although an upper gastrointestinal series was normal, the 
impression was a symptomatic hiatal hernia.  A subsequent 
consultation, however, did not confirm that diagnosis.  

The presence of a hiatal hernia was not medically 
confirmed until several years later.  In March 1975 and 
August 1975, respectively, an upper gastrointestinal 
series and a sigmoidoscopy performed by VA showed a 
hiatal hernia with mild esophagitis.  In October 1975, 
the veteran underwent surgery to repair the hiatal 
hernia.  

Thereafter, the hiatal hernia was essentially quiescent 
until September 1990, when the veteran complained of 
regurgitation during a VA examination.  An upper 
gastrointestinal series confirmed the presence of an 
esophageal hiatal hernia, post-operative repair.  

After 1990, the veteran demonstrated continuing 
gastrointestinal symptomatology until his diagnosis of 
esophageal cancer in 1994 (see, e.g, reports of VA 
outpatient treatment in January 1992 and January 1993).  

The evidence clearly shows that the first manifestations 
of ongoing disability manifested by hiatal hernia with 
regurgitation had their onset in service and were ongoing 
in that surgery was required after the veteran's 
discharge from service.  In light of such continuity, 
service connection for a hiatal hernia was warranted.  

In March 2005, after reviewing the record, the VHA 
medical expert noted the long-standing hiatal hernia and 
likely Barrett's esophagus increased the acid exposure in 
the distal esophagus.  

Therefore, the Board concluded that it was at least as 
likely as not that the fatal esophageal cancer was caused 
by the service-incurred hiatal hernia with regurgitation.  

There is no competent evidence on file to the contrary; 
and therefore, there is a plausible basis to conclude 
that the veteran's death was related to service-connected 
disability.  Accordingly, service connection for the 
cause of the veteran's death is warranted.  

As to the claim of service connection for the cause of 
the veteran's death, this constitutes a full grant of 
benefits.  Consequently, the Board need not address the 
appellant's assertions with respect to the claimed 
residual of Agent Orange exposure.  In addition, the 
claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 has been rendered moot.  


B.  Dependents' Education Assistance

Inasmuch as a service-connected disability has been found 
to have caused the veteran's death, the criteria for 
basic eligibility to receive Dependents' Education 
Assistance under Chapter 35, Title38, United States Code 
have now been met.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3021.  



ORDER

Dependency and Indemnity compensation based on service 
connection for the cause of the veteran's death is 
granted.  

As basic eligibility for consideration of receipt of 
Dependents' Education Assistance under Chapter 35 of 
Title 38, United States Code is established, the appeal 
to this extent is allowed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


